DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 19 October 2020, in the matter of Application N° 16/335,598.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.  Claims 1, 9, and 18 have been amended.
Claim 9 is amended to remove the recitation “to 60%.”  Claims 1 and 18 both add the property that “the composition provides greater long-term control than either cyantraniliprole or abamectin alone.”
Applicants cite the table presented in the Example as support for the amended limitation.  On its face, the Examiner considers the generically recited property to be supported and therefore, does not consider new matter to be at issue.
Thus, claims 1 and 3-18 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendment to claim 9 is considered adequate in overcoming the previously raised indefiniteness rejection
New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long-term” in claims 1 and 18 is a relative term which renders the claim indefinite.  The term “long-term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner’s consideration of the instant specification regarding this term notes that Applicants do provide three time points in the table of the singular Example.  It is also noted that dependent claim 12 recites that application of the composition of claim 1 occurs at 91 days after planting (DAP).  A total of three measurements are taken for each treatment group: at 91 DAP (0 days after application; DAA), at 100 DAP (+10 DAA), and at 110 DAP (+20 DAA).
At best, it is possible that “long-term” could be vaguely construed to mean at least 110 DAP.  The term could also be used to define the 100 DAP time point as well.  However, as discussed above, there is no language in the original disclosure that clearly sets forth an actual timeframe defining the term.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 19 May 2020 since the art which was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 102396475; of record) in view of Mustafa et al. (J. Econ. Entomol.; published 2 September 2015; of record), Bradley (“Potato”; 2009), and Pavlista (2002).
Claim 1 has been to recite a method comprising applying at least about 50 g ai/ha (active agent per hectare) of a composition comprising cyantraniliprole and abamectin via foliar application to a potato under or susceptible to attack from potato psyllid (Bactericera cockerelli).
The Examiner notes that on one hand the method has been narrowed such that composition is applied with a minimal concentration and that it is applied to the leaves of potato plants.  On the other hand, the scope of application has been broadened such that the composition is now applicable to any potato.
Newly presented claim 18 recites a method comprising applying at least about 50 g ai/ha (active agent per hectare) of a composition comprising cyantraniliprole and abamectin via furrow (root) application to a potato under or susceptible to attack from potato psyllid (Bactericera cockerelli).
Liang discloses pesticidal compositions comprising both cyantraniliprole (alternatively referred to as “brominated cyanogen insect amide”) and abamectin (alternatively referred to as “AVM”), present in an amount ranging from 0.5-80 wt% of the overall composition.  The weight ratio of cyantraniliprole to abamectin is disclosed as being, at its broadest, 1:12 to 12:1.  The practiced compositions are additionally disclosed as being used to prevent and control various ground and underground pests in field crops and vegetables, including, among other pest types hemipterous pests (see e.g., Abstract).  The practiced compositions are further disclosed as expanding the application ranges of both cyantraniliprole and abamectin while simultaneously and synergistically reducing the amount of dosage required for both pesticides and reducing the potential harm done by both (see e.g., Abstract; pg. 4 of the machine translation “Summary of Invention”).
Disclosure in the Abstract (see also Experiment embodiment 6 or “EE6”) of ground and underground application is considered to disclose the newly recited foliar and furrow applications of the practiced composition.  EE6 discloses “leaf spraying” and that the composition exhibits control efficiency of peanut root-knot nematode.  The latter disclosure is noted as not being an application to potatoes.  However, it is relied upon to demonstrate more clearly that the composition is applied to root systems (furrow application).
Regarding the recited minimal concentration of the composition and recited weight ratios of cyantraniliprole to abamectin, Liang is considered to nearly meet each.  For instance, Embodiment 2 discloses a formulation containing 100 grams of cyantraniliprole and 10 grams of abamectin (110 grams combined; weight ratio of 10:1).  Embodiment 3 discloses a formulation containing 150 grams of cyantraniliprole and 30 grams of abamectin (180 grams combined; weight ratio of 5:1).
What such embodiments are considered to present to the skilled artisan is that the combination of actives are clearly known as being co-administered to plants in weight ratios which are considered to be preferred and advantageous, ranging to as low as 5:1 (c:a) and being present in varying amounts within their respective formulations.
Given the very clear teachings of Liang, the Examiner concedes that there are two points with respect to the instantly claimed method which are lacking.
First, despite teaching formulations which clearly meet the gram-weight limitations recited at least in claims 1, 5, 6, and 16-18, Liang does not expressly disclose the area over which the prepared compositions are spread (i.e., hectare, square mile, etc.).
Second, despite Liang’s disclosure that the combination of pesticides are broadly applied to field crops and vegetables, and more specifically to such pests as hemipterous pests, the reference does not expressly identify applying its practiced compositions to either potatoes or to specifically combat potato psyllid.
The journal article published by Mustafa is considered to remedy these two deficiencies.
Mustafa’s publication reports on a comparative study performed to assess the efficacy of cyantraniliprole against potato psyllid (Hemiptera: Triozidae).  More specifically, the study looks to establish the efficacy of cyantraniliprole with respect to abamectin, the latter of which is expressly disclosed as being a commonly used insecticide to control potato psyllid (see Abstract).  Results of the study demonstrate that both cyantraniliprole and abamectin significantly deterred probing behavior of the potato psyllid.  This probing behavior is further identified as being the initial step in a cascade of events that leads to potato crops becoming infested with Zebra Chip, an economically important and damaging disease of potatoes (see e.g., Abstract; Intro on pg. 2529). 
The experimental method under taken treats Russet Burbank potatoes being treated with cyantraniliprole and abamectin, again establishing that the latter is already commonly known to be used against B. cockerelli.  See Materials and Methods.  The method further establishes that the potato plants receive foliar treatment.  This clearly establishes that the potato plants have both been planted and have gestated to the point of producing above-ground foliage.  The method also teaches that psyllids were placed directly on the abaxial surface of potato leaves (facing away from the stem and denoting the underside of the leaf) (see pg. 2530, right col., last quarter of the col.).
Plants treated in the experiment were exposed to cyantraniliprole at a rate of 393.1 mg of product per 50 mL of water (equivalent to 1.5L of product or 150 g ai in 187 L of water per Ha).  Abamectin was used for comparison and was applied at a rate of 284.7 mg of product per 50 mL of water (equivalent to 1.17L of product or 21.3 g ai in 187 liters of water per Ha).
Of particular note pertaining to the testing method employed in the study, is that neither of the two insecticides are tested together in the same composition against potato psyllid infestation.  This represents Mustafa’s lone deficiency.
Despite their respective deficiencies, the Examiner maintains the conclusion that the combined teachings of Liang and Mustafa guide one of ordinary skill in the art to have had a reasonable expectation of success in achieving the instantly claimed method.
Looking to the initial deficiency of Liang, the Examiner indicated that formulations were produced which teach the minimal weight (e.g., at least 50 g ai) and weight ratios as claimed.  However, the deficiency resides with a failure to teach a quantifiable area over which the compositions are applied (e.g., hectare).  Mustafa reconciles this deficiency by teaching each of the two insecticides being individually formulated in terms of a concentration applied on a “per hectare” basis).  Thus, while Mustafa fails to teach a formulation that contains both of the insecticides, it does teach them individually in terms of grams per 187 liters of water per ha.  Based on this disclosure, a person of ordinary skill in the art would have been adept at producing a formulation containing both cyantraniliprole and abamectin in a concentration which was applicable on a hectare basis.  Furthermore, an ordinarily skilled artisan would have been able to calculate that combining 393.1 mg of cyantraniliprole and 284.7 mg of abamectin in 50 mL of water would have also produced the same tested concentrations of 150 g cyantraniliprole and 23.1 g of abamectin in 187 L of water applied to a hectare.  The total amount of product is 173.1 g in 187 L of water and is applied to a hectare.
Mustafa’s failure to teach a formulation containing both insecticides in the same composition is remedied by Liang’s express disclosure of formulations combining the two actives.  Further motivation is provided by Liang in that the combination is taught as synergistically functioning as a broad spectrum insecticide which is used to treat leaf and root alike to abate or prevent the presence of such pests as hemipterous pests (e.g., potato psyllid).
Thus, while the embodiments of Liang are not expressly disclosed as being formulated in terms of a volume applicable over a hectare, the Examiner advances that it would be well within the purview of the ordinarily skilled artisan (e.g., bench chemist) to simply scale up the formulation such that it would applicable over a larger area.
The particular amounts of the two insecticides disclosed by Mustafa, were they to be formulated into a 187-L composition as suggested above would provide a weight ratio of cyantraniliprole to abamectin of about 7:1 (150g:21.3g).  Such is considered to teach a weight ratio as recited in claim 3.  This particular ratio would also be considered to teach and suggest the instantly claimed weight ratio limitations of “about 6:1.”  In the alternative, the Examiner points to the formulations produced by Liang as evidence in the prior art of the ordinarily skilled artisan’s ability to alter the formulation in terms of different amounts and weight ratios of the two insecticide compounds within the same formulation.  Embodiment 2, for instance, teaches combining 100 g of cyantraniliprole and 10 g of abamectin to provide a combined ai mass of 110 g and a weight ratio of 10:1.  Embodiment 3, on the other hand, combines 150 g of cyantraniliprole and 30 g of abamectin to provide a combined ai mass of 180 g and a weight ratio of 5:1.  Thus, the art is considered to provide substantial guidance to the skilled artisan to produce the compositions of the instant method.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

The limitations newly presented in claim 9 recite that the application method of claim 1 results in a destruction rate of at least 50-60% of the potato psyllid.  Neither reference expressly discloses the recited limitation.  MPEP §2112.01(I) states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP §2112.02(I) states that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”
In the instant case, the Examiner has established a prima facie showing that a person of ordinary skill in the art would have been in possession of guidance allowing for the formulation of a composition as is used in claim 1 and in a concentration as is instantly claimed.  Mustafa provides the singular concentrations while Liang and Mustafa each provide express motivation to combine the two insecticides.  Furthermore, the aforementioned guidance provides motivation to administer said composition to gestated crops on a “per hectare” basis (equal to 10,000 m2).  Liang discloses broad application to vegetable, field crops, and the Hemipterous genus of pests whereas Mustafa discloses that each of the two insecticides possesses direct efficacy at impeding the recited species of Hemiptera (potato psyllid).
The Discussion of Mustafa’s results discusses that it is known to induce death in plant pathogens by means of insect vector mortality and reduction in feeding.  Cyantraniliprole is discussed as causing the latter by effecting rapid feeding cessation and muscle contraction resulting in paralysis of the insect vector.  Pathogen transmission is thus impeded by disallowing insect (e.g., potato psyllid) access to the phloem or xylem tissue of the potato.  Thus, while this does not directly state that the potato psyllids are completely starved to the point of death, it does present evidence that the insecticides are effective in impeding the psyllids’ access to this particular form of food from this particular source.
Thus, since the prior art teaches the limitations of the instantly recited method, the Examiner submits, absent a clear showing of evidence to the contrary that the recited property is also met.

Newly presented claim 12 recites that the method applies the composition to potato plants 91 days after having been planted.
The Examiner reiterates that both Liang and Mustafa teach foliar application of cyantraniliprole and abamectin, either individually or in combination to field crops or vegetables such as potatoes.  Application to the leaves of the potato plant as in the case of Mustafa, directly implies that the subject potatoes have indeed been planted and have been in-ground long enough to produce treatable foliage.  However, neither Liang nor Mustafa disclose how long it has been since their respective plants were originally planted.
The “Potato” article published by Bradley is considered to remedy the above deficiency.  Therein, the article reproduces a five-stage chart discussing the five different gestation stages of potato plants (see pg. 1 of 4 of the attached pdf).  What can be readily discerned from the chart is that the most viable leaves are typically present during stages II through IV.  However, in considering the teachings of Mustafa the ordinarily skilled artisan will note that the mechanism by which at least cyantraniliprole operates is to induce feeding cessation (starve) the potato psyllid.  The psyllid is disclosed by Mustafa as directly attacking the phloem and xylem of the potato plant.  The phloem and xylem of the plant function as the plant’s vasculature with the former being responsible for transporting photosynthesis-derived food from the leaves to the non-photosynthesizing parts of a plant such as the roots.  The latter is responsible for transporting water (as well as other dissolved compounds) from the roots of the plant to the stems and leaves.  Bradley contributes a time element to the teachings of Mustafa and Liang insomuch as Sprout and Development and Vegetative Growth (GS-I and GS-II) are reported as ranging from 30-70 days depending on such factors as geography.  Wisconsin, for instance is reported as having a shorter period of time (less than 70 days).  The Tuber Bulking stage (GS-IV) is depicted in the chart as when the potato tubers are at their largest and discussed as the stage during which the tubers see the most expansion due to the accumulation of water, nutrients, and carbohydrates.  Depending on various factors, this stage can last anywhere from 45-60 days.  Thus, what is to be understood from the teachings of Bradley is that the full growth cycle of potato plants can last anywhere from 75-130 days.  The instant recitation of 91 days places the potato plant squarely in the middle of the bulking stage during which the potato is seeing the largest accumulation of water and nutrients, thus making the plant the most attractive to such pests as potato psyllids, who according to Mustafa, feed on these very resources.  One way in which Bradley suggests combatting pests is to use herbicides to sacrifice the above-ground foliage in order to allow the tuber to continue growing a bit longer before harvest.
The teachings of Liang and Mustafa would guide the skilled artisan to treating the foliage with the combination of recited insecticides with the reasonable expectation that the attacking psyllids would cease feeding without sacrificing the plant.
The Examiner realizes that each individual plant and its growth cycle is dependent upon various factors (i.e., geography, environment, etc.) and that the different stages are achievable in different time periods.  Thus, a person of ordinary skill in the art (e.g., a farmer or horticulturalist) would be well-suited to ascertaining the peak point in growth cycle for applying the instantly claimed insecticide composition.  Based on the combined teachings of the references, the Examiner concludes that the skilled artisan would find it prima facie obvious to make the foliar application on or after the 91st day of planting potatoes, absent a clear showing of evidence to the contrary.

Claim 13 recites that the method applies the composition at least twice.  None of the three foregoing references discloses repeatedly applying the cyantraniliprole/abamectin composition to potatoes.  Experiment embodiment 1 of Liang does teach that such a composition may be applied multiple times (repeated three times).  Considering the mode of action to psyllid cessation discussed by Mustafa, the Examiner respectfully advances that a person of ordinary skill in the art would be motivated to make multiple applications of the insecticide composition, if for no other reason to provide greater assurance that the pests are eradicated from the potato plants.

Claim 14 recites that the method of claim 1 further comprises applying a fungicide.
None of the teachings of Liang, Mustafa, or Bradley discuss treating potato plants or tubers with a fungicide in addition to insecticides.
Pavlista, however, is considered to bridge this gap.  The article brief discloses treating potato plants and combatting potato psyllid pests using both insecticides as well as fungicides.  The experimental potato crop was planted on 13 May of that year.  Injury due to potato psyllid was determined on 27 August (106th day after planting) and the crop was harvested on 15 September (125th day after planting).
The Examiner concedes that insecticides other than cyantraniliprole and abamectin were used in treating the plants throughout the summer with repeated treatments occurring in both foliar and in-furrow manners.
However, of note is that the last paragraph discloses that applying the insecticides with fungicidal dust reduced potato psyllid-induced injury from 7-8% to near zero compared to the seeds which were treated only with fungicidal dust.  Crop yields were also reported as being 14-19% higher.
Thus, the teachings of Pavlista are considered by the Examiner as providing the ordinarily skilled artisan the requisite motivation to modify the treatment regimen established by Liang and Mustafa by adding an in-furrow fungicidal compound.  Though the article brief does not expressly conduct experimentation on potatoes using insecticides alone versus insecticides and fungicides, the Examiner notes that the reported combination is disclosed as reducing potato psyllid injury to nearly zero.
Based on the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1 and 3-18 under 35 USC 103(a) as being unpatentable over the combined teachings of Liang et al., Mustafa et al., Bradley, and Pavlista have been fully considered but they are not persuasive.
Applicants traverse the rejection on the basis that the amendment provided in each of claims 1 and 18, in view of the data and evidence provided in the Table bridging pages ten and eleven of the instant specification are sufficient in overcoming the rejection at issue.
 As discussed above, each of the independent claims now recite a method of applying at least about 50 g active ingredient (ai)/hectare (ha) of a composition that comprises cyantraniliprole and abamectin via foliar (claim 1) or furrow (claim 18) application to a potato under attack or susceptible to attack from potato psyllid.  The methods newly recite that the applied composition provides long-term synergistic results in that the combination of the two actives provides better “long-term” control than either of the individual actives alone.
It is alleged that the Examiner’s position does not appear to address the purported unexpected results.
Applicants’ also state that “[w]hile the art disclosed that cyantraniliprole and abamectin are each “good performers” for controlling potato psyllid, nothing in the art disclosed or suggested that the mixture would provide good control later in time which is more persistent than the solo products.  This is not disclosed or suggested by the applied art, nor has the Examiner shown that it would have been predictable.  Applicants reiterate that the unexpected property is “persistent control” of potato psyllid.
Applicants’ lastly refer to the data presented in the aforementioned table alleging that the property is unexpected because despite potato psyllid count going up in the 110 DAP measurements for both treatment 3 (cyantraniliprole alone) and treatment 4 (abamectin alone), the count remained low for treatment 2 (cyantraniliprole/abamectin mixture).
Having carefully weighed Applicants’ position, the Examiner, in response, respectfully finds that the claimed method at issue is not commensurate in scope with the relied-upon evidence.  To this end, neither Applicants’ amendment nor the commentary associated therewith are persuasive in overcoming the rejection of record.
Having considered the Example, the Examiner observes that the data provided therein is exceedingly limited in scope when compared to the breadth of the instant claims.
For instance, the independent claims recite applying at least about 50 g ai/ha of the combination of cyantraniliprole (“C”) and abamectin (“A”) with no limitation as to the ratio of the former to the latter.  The Example provides three data points in total for a formulation contains about a 6:1 ratio of C:A (102 g C/ha:17 g A/ha).
The claimed method additionally recites that the population of potato plants to be treated are potato plants which are under attack from potato psyllid (i.e., actively infested) or susceptible to attack from potato psyllid (i.e., inclusive of plants which are not actively infested).  The Examiner respectfully points out that the latter group is inclusive of all potato plants, whether treated or not.
Looking further still at the method undertaken in the comparative experiment of treatment groups 1-4, the Examiner observes that the seeds each of non-Control groups 2-4 are pre-treated with Applicants’ own CrusierMaxx Potatoes product, which contains a combination of the fungicides thiamethoxam and fludioxonil administered at a specific concentration of 5.2 grams/100kg seed.  Following this fungicidal treatment, all seed groups are planted and then initially treated at 91 days after planting followed by two subsequent treatments at 100 and 110 days after planting.  The treatments were carried out as foliar applications only; no furrow application was performed.
At each DAP application time point, mean potato psyllid counts per 20 leaves were performed.
Regarding the 91-DAP time point, the Examiner additionally observes that it is not made clear whether the psyllid count is done prior to or after the application of the cyantraniliprole/abamectin combination; the Examiner presumes for the sake of demonstrating the trend in efficacy, that Applicants would argue that the count was taken after application of the composition.  However, there is no discussion which clarifies this as being the case, nor is there any discussion provided detailing how much time elapsed between application and count.
Regarding the 100-DAP time point, Applicants’ data do not support the amended property of claims 1 and 18 or the assertions provided in support of it.  Looking to treatment 4, the Examiner observes that the abamectin treatment, 10 days after application is still more effective than the cyantraniliprole/abamectin combination.
It is not until the 110-DAP (+20 days after application) that the counts become distinguishable.
Thus, while the Examiner concedes that the very limited set of conditions, parameters, and method steps set forth in the Example appear be consistent with the overall trend implied by the newly recited property, the Examiner respectfully maintains that evidence and method set forth in claims 1 and 18 remain miles apart in scope.  Stated another way, those aspects of the exemplified method which support Applicants’ showing of criticality of the newly recited property are not reflected in either of claims 1 or 18.
Applicants’ remarks and amendments are thus unpersuasive since the teachings of the prior art, contrary to the assertion, do provide preferred teachings of the applied composition and in the amounts, ratios, and concentrations as instantly recited.  The combination of teachings do provide motivation for using both compounds together to treat potato psyllids.
Briefly restated from above, the teachings of Liang provide compositions which expressly meet those which are recited in the claims.  Liang also discloses, albeit generically, that the compositions are well known to treat crop pests.  Liang does not specifically state that the potato psyllid is one of the pests of interest.  However, Mustafa, again, clearly remedies this deficiency showing that both compounds are effective against the pest and in amounts that are consistent with those which are demonstrated by Applicants.  Mustafa’s Abstract immediately not only teaches that abamectin is already a commonly used insecticide to control potato psyllid, but also establishes that “both cyantraniliprole and abamectin significantly deterred probing behavior of the potato psyllid.”  This referred to behavior is also discussed as being essential for the psyllid to survive and thrive using the potato plant.  Thus, when considered in combination with the express disclosure of Liang, the Examiner continues to conclude that a person of ordinary skill in the art would have had a clear expectation of achieving the instantly claimed method.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

Art of Interest Cited
A further brief search of the prior art by the Examiner has resulted in the following document which is also considered to read on/anticipate/minimally render obvious the instant claims: “Zebra Chip Management in the Pacific Northwest”; published by Syngenta®, ©2012, version 12-2012.  What this document is considered to provide is a clear showing to a person of skill in the art that the two fungicidal compounds employed in the Example of the instant specification: thiamethoxam and fludioxonil (aka CruiserMaxx® Potato) are effective in managing zebra chip as well as Colorado potato beetle and psyllids.  Its combination with abamectin is also noted (aka Agri-Mek® SC). 

All claims have been rejected; no claims are allowed.










Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615